DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 2, 7, 12, 13 and 19 of U.S. Patent No. 10,972,803. Although the claims at issue are not identical, they are not patentably distinct from each other because of the explanation below.
Patent 10,972,803
Instant Application
Claims 1, 13 and 19
A system comprising: 
Claims 1, 8 and 15
A system comprising: 

a processor system communicatively coupled to the media content stream interface, the remote interface, and the presentation device interface, wherein the processor system is configured to:

one or more processing devices comprising one or more processors; and 

a remote control that communicates one of an infrared (IR) signal or a radio frequency (RF) signal in response to a user actuating one of a plurality of controllers disposed on the surface of the remote control; a light detector that detects ambient light; and a media device communicatively coupled to a display, the remote control and the 

memory communicatively coupled with the one or more processors and having stored therein processor-readable instructions that, when executed by the one or more processors, cause the one or more processing devices to perform operations comprising: 

communicating at least part of a media content event from a media device to a component of a media presentation system that is communicatively coupled to the media device, wherein the component of the media presentation system comprises a display,wherein the at least part of the media content event communicated is streamed out from the media device to the media presentation system as a stream of digital data that include a value that controls brightness of presented images, and wherein the media content event is presented on the display to a user; and after at least a portion of the media content event has been presented on the display for a first time period, causing a series of two or more display adjustments during a second time period to adjust direct lighting directed from the display toward the user by adjusting image characteristics affecting how subsequent portions of the media content event are presented on the display at least in part by:

communicating at least part of a media content event to facilitate presentation of the at least part of the media content event on a display that is communicatively coupled to the one or more processing devices; 

detecting, during presentation of the media content event to the user, a predefined user action of a remote control that controls operation of at least one of the media device, the display, and/or another component of the media presentation system; detecting, in response to detecting the user action of the remote control, a light level using a light detector, the media device comprising the light detector, and the light level in a vicinity of the media device and the display;

detecting a light level using a light detector of the one or more processing devices, the light level in a vicinity of the one or more processing devices and the display; 

comparing the detected light level in front of the display with a predefined threshold lighting level to determine a difference between the detected light level in front of the display and the predefined threshold lighting level;

comparing the detected light level with a threshold lighting level to determine a difference between the detected light level and the threshold lighting level; and 

causing a first display adjustment to affect presentation of a first subsequent portion of the media content event to facilitate a first lighting level of direct lighting from the display toward the user in front of the display at least partially by increasing, 

based at least in part on the comparing, causing one or more display adjustments to adjust direct lighting directed from the display by adjusting image characteristics affecting how subsequent portions of the media content event are presented on the display at least partially by: 

at the media device and in response to detecting the predefined user action of the remote control, the value of the digital data to increase brightness of a plurality of subsequent images based at least in part on one or more characteristics of a previous image and presented on the display the determined difference between the detected light level in front of the display and the predefined threshold lighting level; continuing to communicate the media content event from the presentation device interface of the media device to the 

increasing brightness of a plurality of subsequent images based at least in part on one or more characteristics of a previous image presented on the display; and 

causing a second display adjustment to affect presentation of a second subsequent portion of the media content event to facilitate a second lighting level of direct lighting from the display toward the user in front of the display, where the second lighting level is different from the first lighting level.

continuing to communicate additional portions of the media content event to the display with the increased brightness.  
Claim 12
The method of claim 1, further comprising: determining a type of the display; and comparing the determined type of display with a listing of display types, wherein each of the listed display types is associated with at least one characteristic that defines brightness of an image when the image is presented by that display type, wherein brightness of a currently presented image is increased based on the at least one characteristic associated with the determined display type.  
Claim 2, 9, 16
The system as recited claim 1, the operations further comprising: selecting a particular change in the brightness of the plurality of subsequent images based at least in part on a type of the display.  


Claim 3, 10, 16
The system as recited claim 2, the operations further comprising: prior to the selecting, determining the type of the display.  


Claim 4, 11 and 17
The system as recited claim 3, the operations further comprising: selecting one or more additional changes in one or both of contrast and gamma correction based at least in part on the type of the display; and causing the one or more additional changes with the plurality of subsequent images.  

wherein detecting the predefined user action comprises: detecting a user actuation of one of a plurality of controllers on the surface of the remote control, wherein each one of the plurality of controllers is uniquely associated with one of a plurality of operations of at least one of the media device, the display, and the other component of the media presentation system; identifying the controller that was actuated by the user; comparing the identified controller with a stored listing that identifies a second plurality of controllers that are predefined from the  plurality of controllers; and identifying the user action as the predefined user action when the identified controller matches with one of the second plurality of controllers.  
Claim 5, 12 and 18
The system as recited claim 1, the operations further comprising: detecting, during presentation of the at least part of the media content event, a predefined actuation of a remote control that controls operation of at least one of a media device, the display, and/or another component of a media presentation system.  
Claim 7
The method of claim 1, wherein detecting the predefined user action comprises: detecting a user action of a predefined controller of the remote control, wherein a predefined function of the predefined controller is to initiate the brightness increase of a currently presented image.  
Claim 6, 13 and 20
The system as recited claim 5, where the detecting the light level using the light detector of the media device is responsive to the detecting the predefined actuation of the remote control.  


Claim 7 and 14
The system as recited claim 5, where the causing the one or more display adjustments to adjust the direct lighting directed from the display is responsive to the detecting the predefined actuation of the remote control.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 8, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren et al. (U.S. 2013/0322846 hereinafter Ferren) in view of Chen et al. (U.S. 2011/0134091 hereinafter Chen) in further view of Yamashita (U.S. 5,661,575 hereinafter Yamashita).
As Claim 1, Ferren teaches a system comprising: 
2one or more processing devices comprising one or more processors (Ferren (¶0045 line 10), digital processing processors); and 
3memory communicatively coupled with the one or more processors and 4having stored therein processor-readable instructions that, when executed by the one or 5more processors, cause the one or more processing devices to perform operations (Ferren (¶0045 line 11), memory unit) 6comprising: 
7communicating at least part of a media content event to facilitate 8presentation of the at least part of the media content event on a display that is 9communicatively coupled to the one or more processing devices (Ferren (¶0050 line 8-11), display is communicative to media processing device and display information from the media processing device); 
Ferren may not explicitly disclose while Chen teaches:
10detecting a light level using a light detector of the one or more 11processing devices, the light level in a vicinity of the one or more processing 12devices and the display (Chen (¶0019 line 5-7, fig. 2 item 202), an ambient light level is detected.); 
13comparing the detected light level with a threshold lighting level to 14determine a difference between the detected light level and the threshold lighting 15level (Chen (¶0021 line 4-7, fig. 2 item 210), a difference between ambient light and threshold lightning level (current backlight brightness) is calculated.); and 
16based at least in part on the comparing, causing one or more 17display adjustments to adjust direct lighting directed from the display by adjusting 18image characteristics affecting how subsequent portions of the media content 19event are presented on the display at least partially (Chen (¶0021 line 4-11, fig. 2 item 210), a difference between ambient light and threshold lightning level (current backlight brightness) is calculated. Display brightness is increased based on the different between ambient light and predefined threshold lightning level.) by: 
23continuing to communicate additional portions of the media 24content event to the display with the increased brightness (Chen (¶0021 line 4-11, fig. 2 item 210), a difference between ambient light and threshold lightning level (current backlight brightness) is calculated. Display brightness is increased based on the different between ambient light and predefined threshold lightning level.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ferren’s brightness adjustment module with Chen’s brightness adjustment module so that the user feels comfortable and will not feel offended by the radical change in the backlight brightness when viewing the display (Chen (¶0018 line 8-10)).
Ferren in view of Chen may not explicitly disclose while Yamashita teaches:
20increasing brightness of a plurality of subsequent images based at 21least in part on one or more characteristics of a previous image presented on the 22display (Yamashita (col. 5 line 66-37), a smaller g value is selected to make the image brighter); and 
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ferren in view of Chen’s brightness adjustment module with Gamma adjustment taught by Yamashita in order to ease user’s eyes by adjust the brightness of the image without the change in dynamic range (Yamashita (col. 1 line 58-60)).

As Claim 5, besides Claim 1, Ferren in view of Chen in further view of Yamashita teaches the operations further comprising: 2detecting, during presentation of the at least part of the media content 3event, a predefined actuation of a remote control that controls operation of at least one of 4a media device, the display, and/or another component of a media presentation system (Ferren (¶0093 line 1-2 and 9-14, fig. 10 item 1002 and 1010), an action on remote control is detected. An operation, such as brightness adjustment function, is executed.)

As Claim 7, besides Claim 5, Ferren in view of Chen in further view of Yamashita teaches where the causing the one or more display 2adjustments to adjust the direct lighting directed from the display is responsive to the detecting 3the predefined actuation of the remote control (Ferren (¶0093 line 1-2 and 9-14, fig. 10 item 1002 and 1010), an action on remote control is detected. An operation, such as brightness adjustment function, is executed.).  

As Claim 8, Claim 8 is rejected for the same reasons as Claim 1.
As Claim 12, Claim 12 is rejected for the same reasons as Claim 5.
As Claim 14, Claim 14 is rejected for the same reasons as Claim 7.
As Claim 15, Claim 15 is rejected for the same reasons as Claim 1.

Claim 2-4, 9-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren and Chen in view of Yamashita in further view of Park et al. (U.S. 2005/0024538 hereinafter Park).
selecting a particular change in the brightness of the plurality of 3subsequent images based at least in part on a type of the display (Park (¶0014); i.e.: for self-luminescent display device, the brightness index is controlled using a brightness adjuster.).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ferren in view of Chen in further view of Yamashita’s display device with device type taught by Park in order to “achieve color matching between an input device and an output device” (Park (¶0005)).

As Claim 3, besides Claim 2, Ferren and Chen in view of Yamashita in further view of Park teaches the operations further comprising:27 74507434V.1prior to the selecting (Park (¶0014); i.e.: different display types present images differently.), determining the type of the display (Park (¶0014); i.e.: for self-luminescent display device, the brightness index is controlled using a brightness adjuster).  

As Claim 4, besides Claim 3, Ferren and Chen in view of Yamashita in further view of Park teaches the operations further comprising: 2selecting one or more additional changes in one or both of contrast and 3gamma correction (Yamashita (col. 5 line 66-37), a smaller g value is selected to make the image brighter) based at least in part on the type of the display (Park (¶0014); i.e.: for self-luminescent display device, the brightness index is controlled using a brightness adjuster); and 4causing the one or more additional changes with the plurality of 5subsequent images (Yamashita (col. 5 line 66-37), a smaller g value is selected to make the image brighter).   

As Claim 9, Claim 9 is rejected for the same reasons as Claim 2.
As Claim 10, Claim 9 is rejected for the same reasons as Claim 3.
As Claim 11, Claim 9 is rejected for the same reasons as Claim 4.
As Claim 16, Claim 9 is rejected for the same reasons as Claim 2.
As Claim 17, Claim 9 is rejected for the same reasons as Claim 3.
As Claim 18, Claim 9 is rejected for the same reasons as Claim 4.

As Claim 19, besides Claim 16, Ferren and Chen in view of Yamashita in further view of Park teaches the operations further comprising: 2detecting, during presentation of the at least part of the media content 3event, a predefined actuation of a remote control that controls operation of at least one of 4a media device, the display, and/or another component of a media presentation system (Ferren (¶0093 line 1-2 and 9-14, fig. 10 item 1002 and 1010), an action on remote control is detected. An operation, such as brightness adjustment function, is executed.)   

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren and Chen in view of Yamashita in further view of Reznik et al. (U.S. 2016/0198225 hereinafter Reznik).
As Claim 6, besides Claim 5, Ferren in view of Chen in further view of Yamashita may not explicitly disclose while Reznik teaches where the detecting the light level using the 2light detector of the media device is responsive to the detecting the predefined actuation of the 3remote control (Reznik (¶0072), light sensor is attached to the set-top box).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ferren in view of Chen in further view of Yamashita’s display device with light sensor taught by Reznik in order to “deliver a satisfactory user experience while conserving network resources” (Reznik (¶0004)).

As Claim 13, Claim 13 is rejected for the same reasons as Claim 6.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferren, Chen and Yamashita in view of Park in further view of Reznik.
As Claim 6, besides Claim 5, Ferren and Chen in view of Yamashita in further view of Park may not explicitly disclose while Reznik teaches where the detecting the light level using the 2light detector of the media device is responsive to the detecting the predefined actuation of the 3remote control (Reznik (¶0072), light sensor is attached to the set-top box).  
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Ferren and Chen in view of Yamashita in further view of Park’s display device with light sensor taught by Reznik in order to “deliver a satisfactory user experience while conserving network resources” (Reznik (¶0004)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142